Title: To James Madison from Andrew and Joseph Perkins, 23 May 1801
From: Perkins, Andrew,Perkins, Joseph
To: Madison, James


Sir
State of Connecticut Norwich May 23rd 1801.
In December (1796) the Brigantine Betsey of Norwich John Clark Master belonging to us—sailed from Wilmington North Carolina bound for the West Indies—with a Cargo of Lumber, Corn, Rice, flour &c. She cleared for St. Croix but before she arrived at any port was captured (to wit) on the 12th. day of January 1797—by a private armed Schooner called the Terrorist—commanded by Guillome Bousset of & from Guadaloupe—who took possession of sd. Brigt & carried her to the port of Liberty in Grande Tierre in Guadaloupe. The Brigt. was there detained thirty days & then by order of the Commercial Tribunal of the Island the Cargo was taken out of her & a certificate of their doings—(a translation of which is enclosed) given the Master with liberty to depart with his Vessel—empty. As we conceive this case one contemplated by our Treaty with France—We beg to be informed what measures are proper or necessary for us to adopt in order to obtain redress. We are Sir with due respect your very Obedient Servants
Andrew & Joseph Perkins
